Mr. Justice Yaw Orsdel
delivered the opinion of the Court:
The provisions of the law relative to the acquiring of title to lands entered under the homestead law, and which are material to the consideration of this case, are as follows:
“Sec. 2291. No certificate, however, shall be given, or patent issued therefor, until the expiration of five years from the date of such entry; and if at the expiration of such time, or at any time within two years thereafter, the person making such entry; or, if he be dead, his widow; or, in case of her death, his heirs or devisee; or, in ease of a widow making such entry, her heirs or devisee, in case of her death, proves by two credible witnesses that he, she, or they have resided upon or cultivated the same for the term of five years immediately succeeding the time of filing the affidavit, and makes affidavit that no part of such land has been alienated, except as provided in section twenty-two hundred and eighty-eight, and that he, she, or they will bear true allegiance to the government of the United States; then, in such case, he, she, or they, if at that time citizens of the United States, shall be entitled to a patent, as in other cases provided by law.” [U. S. Comp. Stat. 1901, p. 1890.]
“Sec. 2292. In case of the death of both father and .mother, leaving an infant child or children under twenty-one years of age, the right and fee shall inure to the benefit of such infant *52child or children; and the executor, administrator, or guardian may, at any time within two years after the death of the surviving parent, and in accordance with the laws of the state in which such children, for the time being, have their domicil, sell the land for the benefit of such infants, but for no other purpose; and the purchaser shall acquire the absolute title by the purchase, and he entitled to a patent from the United States on the payment of the office fees and sum of money above specified.”
It is admitted that the adult heir of Maria Gf. Stjornstrom did not attempt to comply with the law by residing on or cultivating the land, and that he has lost all his rights in the premises; but it is contended that the law did not impose upon him the duty of protecting the rights of the minor heirs, and that the minor heirs could not lose their rights by any act, or failure to act, of the adult heir. In other words, it is contended by counsel for appellants, that the title vested in them immediately upon the death of the mother, under the provisions of sec. 2292, supra, and that their rights could not be affected in any way by the action of the adult heir.
Upon this point, and this alone, the case turned in the court below. We think there need be no difficulty in sustaining the judgment there rendered. In the case of Bernier v. Bernier, 147 U. S. 242, 37 L. ed. 152, 13 Sup. Ct. Rep. 244, the court, in an elaborate opinion, construed sec. 2292 in connection with the preceding section, and held that it was only intended to give the fee to the minor heirs when there were no other heirs. The language of the court is clear, and will admit of no misunderstanding. In the opinion the court said: “We are of opinion that the construction claimed by the complainants is the true one. Sec. 2291 provides that the certificate and patent, in case of the death of father and mother, shall, upon the proofs required being made, be issued to the heirs of the deceased party making the entry, — a provision which embraces children that are minors, as well as adults. Sec. 2292, in providing only for minor heirs, must be construed not as repealing the provisions of sec. 2291, but as in harmony with them, and as only intended to give the fee of the land to the minor children exclusively *53when there are no other heirs. This construction will give effect to both sections; and it is a general rule, without exception, in construing statutes, that effect must be given to all their provisions if such a construction is consistent with the general purposes of the act and the provisions are not necessarily conflicting.” Here the appellants, the minor children of Maria G. Stjornstrom, were not the only heirs. There was an heir over" twenty-one years of age. Hence the provisions of sec. 2292 cannot, under any circumstances, be applied to this case.
A serious question has been raised as to the jurisdiction of the supreme court of the District of Columbia to entertain an action for a writ of mandamus against the Secretary of the Interior in a case of this kind, where the title to the land in question has not passed from the United States, but still remains in the government. Inasmuch as this question was not considered by the court below, we do not deem it essential to a determination of the case to consider it here.
The judgment is affirmed, with costs, and it is so ordered.

Affirmed.